Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is in response to Application #17/108,219 filed on 12/01/2020 in which Claims 1-20 are presented for examination.

Status of Claims
Claims 1-20 are pending, of which Claims 1-20 are rejected under 35 U.S.C. 103.

Applicant’s Most Recent Claim Set of 12/01/2020
Applicant’s most recent claim set of 12/01/2020 is considered to be the latest claim set under consideration by the examiner.

Prior Art Rejections - 35 USC § 102 and/or 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ly et al. US Patent Application Publication #2015/0067154 in view of MERCURI et al. US Patent Application Publication #2019/0013948.

Regarding Claim 1, Ly et al. discloses:
A system comprising: at least one computing device; and a data store comprising executable instructions which, when executed by at least one processor, cause the at least one computing device to at least [(Ly et al. Par 120 :
transmit, from a management service to a gateway device, a command to install an IoT event definition that defines an IoT event for a specified asset type [(Ly et al. Par 63 Lines 1-5; Par 64 Lines 1-6; Par 65 Lines 1-4; Figure 7) where Ly et al. teaches a management application or service transmits a command to a gateway device to install a specific IoT event definition that defines an IoT event for a specified asset type, Device 1 and Device 2];
receive, by the management service from the gateway device, IoT event data that indicates an IoT event has been triggered based on the IoT event definition, wherein the IoT event data comprises sensor data for at least one IoT device that communicates with the gateway device [(Ly et al. Par 55 Lines 1-9; Par 70 Lines 1-2; Figures 7, 8) where Ly et al. teaches a management application or service receiving from a gateway device IoT event data that indicates an IoT event has triggered based on the provided IoT event definition, with the IoT event data also including sensor data for an IoT device that communicates with the gateway device], ; and

Ly et al. does not appear to explicitly disclose:
record, by the management service, an IoT event block to a blockchain, the IoT event block comprising the sensor data and an indication that the at least one IoT device triggered the IoT event

However, MERCURI et al. discloses:
record, by the management service, an IoT event block to a blockchain, the IoT event block comprising the sensor data and an indication that the at least one IoT device triggered the IoT event [(MERCURI et al. Abstract Lines 1-6; Par 22 Lines 1-18; Par 28 Lines 1-28) where MERCURI et al. teaches that a management device receives IoT event data including trigger data, sensor data, and which IoT device triggered the event, and then records or updates the appropriate IoT event block in a blockchain].

Ly et al. and MERCURI et al. are analogous art because they are from the “same field of endeavor” and are from the same “problem-solving area”.  Namely, they are both from the field of “information security”.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ly et al. and the teachings of MERCURI et al. by providing a management device that receives IoT event data including trigger data, sensor data, and which IoT device triggered the event, and then records or updates the appropriate IoT event block in a blockchain as taught by MERCURI et al. in the teaching described by Ly et al.
The motivation for doing so would be to increase the usability and flexibility of Ly et al. by providing a management device that receives IoT event data including trigger data, sensor data, and which IoT device triggered the event, and then records or updates the appropriate IoT event block as taught by MERCURI et al. in the teaching described by Ly et al. so as to provide a secure storage facility of a blockchain for IoT event data.

Regarding Claim 2, most of the limitations of this claim have been noted in the rejection of Claim 1.  Applicant is directed to the rejection of Claim 1 above.  In addition, the combination of Ly et al. and MERCURI et al. discloses:
The system of claim 1, wherein the IoT event definition comprises a threshold value associated with the specified asset type [(Ly et al. Par 22 Lines 6-13) where Ly et al. teaches an IoT event definition of a threshold value of a specified asset type of a smart temperature sensor].

Regarding Claim 3, most of the limitations of this claim have been noted in the rejection of Claim 2.  Applicant is directed to the rejection of Claim 2 above.  In addition, the combination of Ly et al. and MERCURI et al. discloses:
The system of claim 2, wherein the blockchain is hosted by a blockchain service that hosts the blockchain in a plurality of nodes external to the management service, and wherein the IoT event block is recorded to the blockchain based at least in part on at least one network communication between the management service and the blockchain service  [(MERCURI et al. Par 97 Lines 4-9; Par 100 Lines 1-5; Figure 3) where MERCURI et al. teaches that the blockchain service is hosted in separate nodes (Fig 3 Item 120) external to the management service (Fig 3 Item 100) and also the use of the network communication of a certificate provided to the blockchain service from the management service which permits the management service to write a hash of the certificate to the blockchain, based on the certificate, for certification of a particular blockchain object in question].

Regarding Claim 4, most of the limitations of this claim have been noted in the rejection of Claim 3.  Applicant is directed to the rejection of Claim 2 above.  In addition, the combination of Ly et al. and MERCURI et al. discloses:
The system of claim 3, wherein the executable instructions, when executed by the at least one processor, further cause the at least one computing device to at least: provide the blockchain service with access to a management certificate for the management service, wherein the blockchain service permits the management service to write to the blockchain based at least in part on the management certificate [(MERCURI et al. Par 97 Lines 4-9; Par 100 Lines 1-5; Figure 3) where MERCURI et al. teaches the use of a certificate provided to the blockchain service from the management service which permits the management service to write a hash of the certificate to the blockchain, based on the certificate, for certification of a particular blockchain object in question].

Regarding Claim 5, most of the limitations of this claim have been noted in the rejection of Claim 1.  Applicant is directed to the rejection of Claim 1 above.  In addition, the combination of Ly et al. and MERCURI et al. discloses:
The system of claim 1, wherein the executable instructions, when executed by the at least one processor, further cause the at least one computing device to at least: generate a user interface comprising a summary of IoT events based on a plurality of IoT events recorded in a ledger of blockchain data comprising the blockchain [(MERCURI et al. Par 18 Lines 1-3; Figs 7, 8, 9A, 9B) where MERCURI et al. teaches a user interface is created to provide a summary to the user of multiple IoT events recorded and displayed in a leger format of blockchain data from the blockchain].

Regarding Claim 6, most of the limitations of this claim have been noted in the rejection of Claim 5.  Applicant is directed to the rejection of Claim 5 above.  In addition, the combination of Ly et al. and MERCURI et al. discloses:
The system of claim 5, wherein the user interface presents a set of IoT events separated according to at least one event type [(MERCURI et al. Par 18 Lines 1-3; Fig 9B) where MERCURI et al. teaches the user interface presents a set of IoT events of asset transfers separated according to the event type of an asset transfer].

Regarding Claim 7, most of the limitations of this claim have been noted in the rejection of Claim 1.  Applicant is directed to the rejection of Claim 1 above.  In addition, the combination of Ly et al. and MERCURI et al. discloses:
The system of claim 1, wherein the executable instructions, when executed by the at least one processor, further cause the at least one computing device to at least: register, by the management service, the gateway and the at least one IoT device: and store, in a command queue for the gateway, at least one command for an activation schedule for the at least one IoT device [(Ly et al. Par 64 Lines 1-3; Par 65 Lines 1-4; Fig 7) where Ly et al. teaches the registration of the gateway and the IoT device, and the storing in a command queue of the gateway the trigger conditions for activating or an activation schedule for the IoT device].

Regarding Claim 8:
It is a medium claim corresponding to the system claim of claim 1. Therefore, claim 8 is rejected with the same rationale as applied against claim 1 above.

Regarding Claim 9:
It is a medium claim corresponding to the system claim of claim 2. Therefore, claim 9 is rejected with the same rationale as applied against claim 2 above.

Regarding Claim 10 most of the limitations of this claim have been noted in the rejection of Claim 8.  Applicant is directed to the rejection of Claim 8 above.  In addition, the combination of Ly et al. and MERCURI et al. discloses:
The non-transitory computer-readable medium of claim 8, wherein the blockchain is hosted by the management service [(MERCURI et al. Par 18 Lines 1-3; Figs 7, 8, 9A, 9B) where MERCURI et al. teaches a user interface is created by the management service to provide a summary to the user of multiple IoT events recorded and displayed in a leger format of blockchain data from the blockchain which is hosting the blockchain in user viewable format for the user].

Regarding Claim 11 most of the limitations of this claim have been noted in the rejection of Claim 8.  Applicant is directed to the rejection of Claim 8 above.  In addition, the combination of Ly et al. and MERCURI et al. discloses:
The non-transitory computer-readable medium of claim 8, wherein the blockchain is hosted by a blockchain service separate from the management service, and wherein the blockchain service permits the management service to write to the blockchain based at least in part on a certificate provided to the blockchain service by the management service [(MERCURI et al. Par 97 Lines 4-9; Par 100 Lines 1-5; Figure 3) where MERCURI et al. teaches that the blockchain service is hosted separately (Fig 3 Item 120) than the management service (Fig 3 Item 100) and also the use of a certificate provided to the blockchain service from the management service which permits the management service to write a hash of the certificate to the blockchain, based on the certificate, for certification of a particular blockchain object in question].

Regarding Claim 12:
It is a medium claim corresponding to the system claim of claim 5. Therefore, claim 12 is rejected with the same rationale as applied against claim 5 above.

Regarding Claim 13:
It is a medium claim corresponding to the system claim of claim 6. Therefore, claim 13 is rejected with the same rationale as applied against claim 6 above.

Regarding Claim 14:
It is a medium claim corresponding to the system claim of claim 7. Therefore, claim 14 is rejected with the same rationale as applied against claim 7 above.

Regarding Claim 15:
It is a method claim corresponding to the system claim of claim 1. Therefore, claim 15 is rejected with the same rationale as applied against claim 1 above.

Regarding Claim 16:
It is a method claim corresponding to the system claim of claim 2. Therefore, claim 16 is rejected with the same rationale as applied against claim 2 above.

Regarding Claim 17:
It is a method claim corresponding to the medium claim of claim 10. Therefore, claim 17 is rejected with the same rationale as applied against claim 10 above.

Regarding Claim 18:
It is a method claim corresponding as a subset to the medium claim of claim 11. Therefore, claim 18 is rejected with the same rationale as applied against claim 11 above.

Regarding Claim 19:
It is a method claim corresponding as a subset to the medium claim of claim 11. Therefore, claim 19 is rejected with the same rationale as applied against claim 11 above.

Regarding Claim 20, most of the limitations of this claim have been noted in the rejection of Claim 15.  Applicant is directed to the rejection of Claim 15 above.  In addition, the combination of Ly et al. and MERCURI et al. discloses:
The method of claim 15, wherein the event data specifies: an asset, and an entity currently responsible for the asset [(Ly et al. Par 63 Lines 1-5; Par 64 Lines 1-6; Par 65 Lines 1-4; Figure 7) where Ly et al. teaches a management application or service transmits a command to a gateway device to install specific IoT event definition data that defines an IoT event for a specified asset type, Device 1 and Device 2, with the gateway responsible for monitoring the assets Device 1 and Device 2].


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Haldenby et al - 2017-0046652: Haldenby et al teaches the generation of secured blockchain-based ledger data structures that track an ownership and usage of one or more assets, including Internet connected devices.
Imai et al - US_20180139056: Imai et al teaches the utilization of a blockchain in secure data sharing in a distributed network.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY HOLDER whose telephone number is 571-270-3789.  The examiner can normally be reached on Monday-Friday 10:00AM-7:00PM Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on (571) 272- 8878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRADLEY W HOLDER/
Primary Examiner, Art Unit 2498